DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/21/2022 has been entered.
The objections over the Claims presented in the Office Action mailed 6/23/2022 have been withdrawn based on the amendment filed 9/21/2022.

Terminal Disclaimer
The terminal disclaimer filed on 9/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,209,149 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, and 17 respectively, of U.S. Patent No. 11,209,149.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the present application includes the limitation on lines 7-8 “the lamp head having a plurality of LEDs”, Claim 10 of the present application includes on line 7 “the lamp head containing an LED board”, and Claim 16 of the present application includes on lines 19-20 “the lamp head having a plurality of LEDs connected to a circuit board”.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations included in the claims of the present application as discussed above, particularly limiting the lamp head to include a plurality of LEDs, as in Claim 1 of the present application, the lamp head including an LED board, as in Claim 10 of the present application, and the lamp head having a plurality of LEDs connected to a circuit board” as in Claim 16 of the present application are obvious and therefore not patentably distinct from the reference claims (i.e. Claim 1, Claim 10, and Claim 17) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  The phrasing of “lamp head” implies a lamp structure included therewith, and utilizing LEDs mounted on an LED circuit board is commonly known in the art and would be an obvious choice to include in a lamp head for one of ordinary skill in the art.
Allowable Subject Matter
Claims 1-16 would be allowable upon filing of a Terminal Disclaimer with US Patent Number 11,209,149.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or upon filing of the Terminal Disclaimer as discussed above.
For the examiner’s reasons for the indication of allowable subject matter pertaining to independent Claims 1, 10, and 16, please see the reasons for allowance pertaining to the correlated claims (i.e., Claims 1, 10, and 17, respectively) as mailed 8/20/2021 for Application 16/744677, which has issued as US Patent Number 11,209,149.  The examiner notes that the reasons for the indication of allowable subject matter presented in the Allowance mailed 8/20/2021 for Application 16/744677 are not altered by the additional limitations included in Claims 1, 10, and 16 of the present application.

Response to Remarks
Applicant’s arguments, see Remarks, filed 9/21/2022, with respect to the Objections over the Claims have been fully considered and are persuasive.  The objections have been withdrawn. 
With regards to the outstanding Double Patenting Rejection, the examiner acknowledges the filing of the Terminal Disclaimer on 9/21/2022 but that such Terminal Disclaimer was disapproved because the Applicant has been changed from Hubbell Incorporated to Hubbell Lighting, Inc. and the Terminal Disclaimer is signed by Kyle Hepner (Reg. No. 64,444), who is not given Power of Attorney by Hubbell Lighting, Inc.  The examiner contacted the applicant’s representative on 9/26/2022 to discuss the Terminal Disclaimer and Power of Attorney and requested the Applicant file a new Power of Attorney giving Kyle Hepner power of attorney and refile a copy of the Terminal Disclaimer as filed 9/21/2022, or that a new copy of the Terminal Disclaimer signed by the Applicant, Hubbell Lighting, Inc. be filed.  However, only the Power of Attorney was filed on 9/29/2022.  Please see the Interview Summary mailed 10/5/2022 for more details.  Furthermore, the examiner reached out to the applicant’s representative on 9/29/2022 and 10/14/2022 to file a proper Terminal Disclaimer, however a proper Terminal Disclaimer has not been filed and the Double Patenting rejection is not overcome.  See 37 CFR 1.321(a) and (b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875